Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee on 03/30/2021.
The application has been amended for claims as follows: 

1. (Currently amended) A laser stripping mass-transfer device for microdevices based on a winding process, the laser stripping mass-transfer device comprising a microdevice stripping transfer module, an auxiliary conveyor module, a transition conveyor module, a transfer conveyor module, a substrate carrier module, a microdevice filling module, a curing module, an encapsulation module, and a substrate transportation module, wherein:
the microdevice stripping transfer module is located above a left side of the auxiliary conveyor module and is configured to implement detection and stripping of the microdevices;
the auxiliary conveyor module is configured to adhere the stripped microdevices

the transfer conveyor module is located on a right side of the transition conveyor module and is configured to continuously pick up the microdevices from the transition conveyor module and transfer the microdevices onto the substrate carrier module;
the substrate carrier module is located below the transfer conveyor module and is configured to receive the microdevices transferred from the transfer conveyor module and feed the microdevices into the microdevice filling module, the curing module and the encapsulation module in sequence; [[and]]
the microdevice filling module, the curing module, the encapsulation module, and the substrate transportation module are all disposed on a right side of the transfer conveyor module in sequence from left to right and are respectively configured for filling, curing, encapsulating and loading and unloading; and 
wherein the stripped microdevices have an equal-interval spacing on the auxiliary conveyor module, the transition conveyor module, the transfer conveyor module, and the substrate carrier module.
2. (Previously presented) The laser stripping mass-transfer device for the microdevices based on the winding process according to claim 1, wherein the microdevice stripping transfer module comprises an automatic wafer plate changing unit, a laser scan movement unit, a transfer laser scan unit, a transfer laser stripping unit, a wafer plate movement unit and a scan visual unit, the automatic wafer plate changing unit is arranged behind the wafer plate movement unit and is configured to install a wafer plate into a wafer plate tray above the wafer plate movement unit, the 
3. (Previously presented) The laser stripping mass-transfer device for the microdevices based on the winding process according to claim 1, wherein the auxiliary conveyor module comprises an auxiliary unwinding roll, driven rollers, an idle roller, an auxiliary conveyor, an auxiliary visual unit, an auxiliary laser scan unit, an auxiliary laser stripping unit and an auxiliary winding roll, two ends of the auxiliary conveyor are respectively wound around the auxiliary unwinding roll and the auxiliary winding roll, a surface of the auxiliary conveyor has a glue layer to implement stable adhesion of the microdevices, and cooperates with the microdevice stripping transfer module, so that the microdevices are evenly arranged on the auxiliary conveyor, the auxiliary unwinding roll, the driven rollers, the idle roller, the auxiliary visual unit, the auxiliary laser scan unit, the auxiliary laser stripping unit and the auxiliary winding roll are arranged in sequence along a feeding direction of the auxiliary conveyor, wherein the driven rollers are located on two sides of the auxiliary conveyor and are configured to drive the auxiliary conveyor to feed, the idle roller is located below the auxiliary conveyor and is configured to support the auxiliary conveyor and adjust a span layout of the auxiliary conveyor, the auxiliary visual unit is located above the auxiliary conveyor and is configured to detect an operating speed of the auxiliary conveyor, the auxiliary laser scan unit is located below the auxiliary conveyor and is configured to weaken a bonding strength between the microdevices and the auxiliary conveyor, and the 
4. (Previously presented) The laser stripping mass-transfer device for the microdevices based on the winding process according to claim 1, wherein the transition conveyor module comprises a transition unwinding roll, a transition winding roll, a transition roller disposed between the transition unwinding roll and the transition winding roll, a transition conveyor, and a transition laser stripping unit, wherein the transition conveyor bypasses the transition roller and has two ends wound around the transition unwinding roll and the transition winding roll, a surface of the transition conveyor has a glue layer, the transition laser stripping unit is disposed in the transition roller and is configured to emit laser to implement stripping of the microdevices from the transition conveyor, a cylindrical surface of the transition roller is designed with slits that allow the laser emitted by the transition laser stripping unit to pass therethrough, a lower part of the transition roller is adjacent to the auxiliary conveyor and a right side of the transition roller is adjacent to the transfer conveyor module to implement continuous picking up of the microdevices from the auxiliary conveyor, and the microdevices are then transferred onto the transfer conveyor module.
5. (Previously presented) The laser stripping mass-transfer device for the microdevices based on the winding process according to claim 1, wherein the transfer conveyor module comprises a transfer unwinding roll, a transfer press roller, a transfer visual unit, a transfer idle roller, a transfer laser scan unit, a transfer laser stripping unit, a transfer conveyor and a transfer winding roll, wherein the transfer conveyor has two ends wound around the transfer unwinding roll and the transfer winding roll, a surface of the transfer conveyor has a glue layer, the transfer unwinding roll, the transfer press roller, the transfer visual unit, the transfer idle roller, the transfer laser scan unit, the transfer laser stripping unit and the transfer winding roll are arranged in 
6. (Currently amended) The laser stripping mass-transfer device for the microdevices based on the winding process according to claim 1, wherein the substrate carrier module comprises an XYZ module configured to drive three-way movement of a substrate, a substrate base, an adjustment component, a substrate support and a substrate visual unit, wherein the substrate base is arranged on the XYZ module, the substrate support is connected to the substrate base through the adjustment component, [[a]]the substrate is disposed on the substrate support and is configured to receive the microdevices stripped from the transfer conveyor, and the substrate visual unit is disposed above the substrate and is configured to implement consistency detection of a microdevice array attached onto the substrate.
7. (Currently amended) The laser stripping mass-transfer device for the microdevices based on the winding process according to claim [[1]]2, wherein the transfer laser stripping unit of the microdevice stripping transfer module simultaneously emits three independently controllable laser beams, which are respectively a first laser beam, a second laser beam and a third laser beam,  the equal-interval spacing; the wafer plate tray comprises a first wafer plate tray, a second wafer plate tray and a third wafer plate tray; and the wafer plate movement unit comprises a first wafer plate movement unit, a second wafer plate movement unit and a third wafer plate movement unit, and the three movement units have independent degrees of freedom of XY movement in a plane.
8. (Currently amended) The laser stripping mass-transfer device for the microdevices based on the winding process according to claim 7, wherein the equal-interval spacing of the first type microdevice, the second type microdevice and the third type microdevice on the auxiliary conveyor module is ensured through following formula:

    PNG
    media_image1.png
    41
    95
    media_image1.png
    Greyscale

	where, m is a spacing between adjacent laser beams of the three independently controllable laser beams of the microdevice stripping transfer module, v is an actual speed of the auxiliary conveyor module detected by the auxiliary visual unit, 
    PNG
    media_image2.png
    19
    23
    media_image2.png
    Greyscale
 is an amount of speed fluctuation compensation of the auxiliary conveyor module, t is a laser radiation interval of the transfer laser stripping unit, and Z represents an integer and a value thereof is ⌈m/((v+
    PNG
    media_image3.png
    19
    23
    media_image3.png
    Greyscale
)t)⌉; and
 module is compensated through controlling trigger delay of the first laser beam and the second laser beam, and an amount of delay is obtained from following formula:

    PNG
    media_image4.png
    155
    151
    media_image4.png
    Greyscale

	where, n is a spacing between same type of microdevices, v is the actual speed of the auxiliary conveyor module detected by the auxiliary visual unit, 
    PNG
    media_image2.png
    19
    23
    media_image2.png
    Greyscale
 is the amount of speed fluctuation compensation of the auxiliary conveyor module, g is a spacing between the first type microdevice and the third type microdevice, f is a spacing between the first type microdevice and the second type microdevice, d is a width of the microdevice, 
    PNG
    media_image5.png
    19
    27
    media_image5.png
    Greyscale
 is an amount of delay of the first laser beam, 
    PNG
    media_image6.png
    19
    28
    media_image6.png
    Greyscale
 is an amount of delay of the second laser beam, and t is the laser radiation interval of the transfer laser stripping unit.
	9. (Currently amended) The laser stripping mass-transfer device for the microdevices based on the winding process according to claim 7, wherein [[an]]the equal-interval spacing of each microdevice on the auxiliary conveyor module is calculated by following formula:

    PNG
    media_image7.png
    41
    101
    media_image7.png
    Greyscale

	where, s is the equal-interval spacing of each microdevice on the auxiliary conveyor module, v is an actual speed of the auxiliary conveyor module detected by the auxiliary visual unit, 
    PNG
    media_image2.png
    19
    23
    media_image2.png
    Greyscale
 is an amount of speed compensation of the auxiliary conveyor module, t is a laser radiation interval of the transfer laser stripping unit, and d is a width of the microdevice;
	[[an]]the equal-interval spacing of each microdevice on the transition conveyor module is calculated by following formula:

    PNG
    media_image8.png
    41
    135
    media_image8.png
    Greyscale

	where, k is [[an]]the equal-interval spacing of each microdevice on the transition conveyor module, s is a spacing of equal-interval microdevices of the auxiliary conveyor module, d is the width of the microdevice, v is the actual speed of the auxiliary conveyor module detected by the auxiliary visual unit, 
    PNG
    media_image2.png
    19
    23
    media_image2.png
    Greyscale
 is the amount of speed compensation of the auxiliary conveyor module, w is an actual speed of the transition conveyor module, and 
    PNG
    media_image9.png
    19
    27
    media_image9.png
    Greyscale
 is an amount of speed compensation of the transition conveyor module;
	[[an]]the equal-interval spacing of each microdevice on the transfer conveyor module is calculated by following formula:

    PNG
    media_image10.png
    41
    135
    media_image10.png
    Greyscale

	where, h is [[an]]the equal-interval spacing of each microdevice on the transfer conveyor module, k is the equal-interval spacing of each microdevice on the transition conveyor module, d is the width of the microdevice, q is a speed of the transfer conveyor module detected by the transfer visual unit, 
    PNG
    media_image11.png
    21
    23
    media_image11.png
    Greyscale
 is an amount of speed compensation of the transfer conveyor module, w is the actual speed of the transition conveyor module, and 
    PNG
    media_image9.png
    19
    27
    media_image9.png
    Greyscale
 is the amount of speed compensation of the transition conveyor module; and
the equal-interval spacing of each microdevice on the substrate carrier module is calculated by following formula:

    PNG
    media_image12.png
    44
    120
    media_image12.png
    Greyscale

	where, p is [[an]]the equal-interval spacing of each microdevice on the substrate carrier module, h is the equal-interval spacing of each microdevice on the transfer conveyor module, d is the width of the microdevice, q is the speed of the transfer conveyor module detected by the transfer visual unit, 
    PNG
    media_image11.png
    21
    23
    media_image11.png
    Greyscale
 is the amount of speed compensation of the transfer conveyor module, j is an actual speed of the substrate detected by the substrate visual unit, and 
    PNG
    media_image13.png
    21
    19
    media_image13.png
    Greyscale
 is an amount of speed compensation of the substrate.

10. (Canceled)

Allowable Subject Matter
3.	1-9 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a laser stripping mass-transfer device for microdevices based on a winding process, the laser stripping mass-transfer device comprising “wherein the stripped microdevices have an equal-interval spacing on the auxiliary conveyor module, the transition conveyor module, the transfer conveyor module, and the substrate carrier module” in combination with other limitations as a whole.

Claims 2-9 are also allowed being dependent on allowable claim 1.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897